                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA


EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

                              Plaintiﬀ,
       V.                                                    CASE NO.: 7:18-CV-172-FL

ANNA’S CARE, INC.,

                              Defendant.



                                     ORDER


       �is cause comes before the Court on Plaintiﬀ-Intervenor Shiriece Hannah’s Motion to

Intervene and to Join Party. For good cause shown, Plaintiﬀ-Intervenor’s motion is granted.

Plaintiﬀ is granted leave to intervene in this action and to join Anthony Allen as a defendant.

Plaintiﬀ-Intervenor shall ﬁle her Complaint in Intervention and provide the Court with a

summons for Anthony Allen on or before April 18, 2019.

       So ordered.

         This the 15th day of April, 2019.



                                                __________________________________
                                                LOUISE W. FLANAGAN
                                                United States District Judge




                                                -1-
